 UNION FISH COMPANY187the steward bothered to answer Nichols respecting that particular remark. It is notclear whether Nichols was accusing the Union or the Company; in any event theambiguous charge out of his mouth is hardly substantial evidence of guilt by theRespondents.4RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions, it is hereby recommendedthat the complaint be dismissed in its entirety.*A number of painters are pushers, and are called supervisors by the General Counsel ;they are regular union members and were present at the various meetings.The GeneralCounsel relies upon their presence at such meetings and on statements of some of themon the job as supporting proof that the Company knew what was going on in the Unionand therefore carried out the will of the Union. I find on the entire record that thepushers are not supervisors within the meaning of the Act, but deem it pointless todetail here theminutiaeof testimony on this disputed issue.Even assuming the push-ers were agents of the Company, my conclusion would be the same, for their participationin the events adds little of substance to the case.Joseph Busalacchi,Thomas Busalacchi,Mario Busalacchi andAnthony T. Procopio,a partnership d/b/a Union Fish Com-pany,'PetitionerandAmalgamated Meat Cutters and ButcherWorkmen of North America,Local229, AFL-CIO 2Joseph Busalacchi,Thomas Busalacchi,Mario Busalacchi andAnthony T. Procopio,a partnership d/b/a Union Fish CompanyandJeannette K. Liegel,PetitionerandAmalgamated Meat Cut-ters and Butcher Workmen of North America, Local 229, AFL-CIO.Cases Nos. 21-RM-1147 and 21-RD-744.December 20,1965DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a consolidated hearing was heldbefore Hearing "Officer Max Steinfeld.The Hearing Officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Thereafter, the Employer and the Intervenor filed briefs.3Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Members Fanning, Brown, andJenkins].1 The name of the Employer appearsas amendedat the bearing.2 The name of the Intervenor appears as amended at the hearing.8 On March 15, 1965, the Intervenor filed a motion to stay proceedings and to reopen,and onMay 24 filed a motion to reopen record for the receipt of arbitration transcript.On June 7 the Employer filed an opposition to the Intervenor's motion to stay and itsmotion to reopen. Subsequently, on July 22 the Intervenor filed a motion to reopenrecord for the receipt of addendum to agreement, and on July 30 the Employer filed anopposition to this last motion of the IntervenorThe foregoing motions are herebydenied forthe reasonsset forth elsewhere in this Decision, Order, and Direction ofElection.156 NLRB No. 33. 188DECISIONS OF.NATIONAL LABOR RELATIONS BOARDUpon the entire record in these cases,the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization(Intervenor)involved in Case No. 21-RM-1147 claims to represent certain employees of the Employer.Onthe other hand, in the decertification petition in Case No.21-RD-744,an employee of the Employer asserts that the Intervenor is no longerthe representative of certain employees of the Employer as defined inSection 9(a) of the Act.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c);(1) and Section 2(6) and(7) of the Act.For- some 25 years, several fish companies in the SanDiego, Cali-fornia,area, including the Employer or its predecessor,participatedin group collective-bargaining negotiationwith the Intervenor.Thefish companies were not organized formally, but the record establishesthat each company, after receiving individual contract terminationnotices from the Intervenor,sent a representative to participate in thecollective-bargaining negotiations.Joseph Busalacchi,a partner,served as the Employer's representative.It appears that after thecompletion of negotiations,the Intervenor prepared copies Of the finalagreement arrived at during the negotiations,and each employersigned a separate copy of that agreement.On November 26, 1963, the Employer, together with six other com-panies, received from the Intervenor a notice to reopen the existingcontract which wasto terminateon February 1, 1964.On January 2,1964, a decertification petition in Case No.21-RD-704 was filed by anEmployer seeking to decertify the Intervenor as the bargaining repre-sentative of the Employer's employees.Despite the filing of the decer-tification petition,the first bargaining session pursuant to the Inter-venor's notice was held on January 21,1964, and the next meeting wasscheduled for January 24.However,at the request of EmployerRepresentative Busalacchi,this latter meeting was postponed.There-after, on January 28,at a meeting attended by Busalacchi and therepresentatives of the other fish companies,final agreement on. a newcontract was arrived at by all the parties.Subsequent to ratificationby the Intervenor's membership,the agreement was prepared in finalform, and reproduced by the Intervenor and delivered to the partici-pating companies.The Employer refused to sign the agreement.On April 24, 1964, the Regional Director for Region 21 issued hisDecision and Order in Case No.21-RD-704 wherein he found that theEmployer's employees were but a segment of an existing multiemployerunit.Accordingly,he dismissed the petition on the ground that suchpetition sought an election among employees in an inappropriate unit. UNION FISH COMPANY189On June 2, 1964, the Intervenor filed 8 (a) (1) and (5) charges in CaseNo. 21-CA-5984, alleging that on or about February 15, 1964, theEmployer unlawfully refused to bargain with the Intervenor by refus-ing to execute the collective-bargaining agreement described above.Thereafter, pursuant to a settlement agreement approved by theRegional Director on August 4, 1964, the Respondent agreed to signthe above-described bargaining agreement.Pursuant to the settle-ment agreement the Employer signed the contract dated February 1,1964, copies of which had been furnished by the Union.The contract which the Employer signed contains the followingclauses with respect to reopening and duration : 4Section VII (b) It is agreed that this contract will be automati-cally open on wages only for the purpose of negotiating a wageincrease to be effective February 1, 1965. In the event the partiesfail to agree, the Employer is permitted to engage in a lock-outand the Union is permitted to strike.SectionXVII-DURATION OF AGREEMENTThis Agreement shall be effective on the third day of February,1964, and shall be binding on the parties hereto for the periodending the first day of February, 1965, and continue from year toyear thereafter, -unless either party gives notice in writing sixty(60) days prior to the first day of February of each year, signify-ing his intention to modify or terminate this Agreement, or tomake such changes as may be appropriate to insure compliancewith Federal or State legislation affecting the provisions of thisAgreement.On November 25, 1964, more than 60 days and less than 90 days priorto the above-described anniversary date of the contract, the Employerin a letter to the Intervenor, after noting that the existing agreement"ends February 1, 1965," advised the Union that it was withdrawingfrom the multiemployer group and that it would henceforth conductits labor negotiations for itself. It thereafter advised the Intervenorthat the letter was also to serve as a notice of its intention to terminatethe agreement in accordance with section XVII thereof. On or aboutthe same date the Employer notified each of the employers in the mul-tiemployer group that it was withdrawing from the multiemployerarrangement for future contract negotiations with the Intervenor andthat henceforth it would engage in negotiations only on an individual-employer basis.On November 30, 1964, the petitions giving rise tothe instant proceeding were filed, and by letter dated December 1, theIntervenor notified the Employer of its desire to negotiate on wages4It appears that those copies signed earlier by the other members of the multiemployerbargaining group contain the identical clauses. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly, as provided under section VII (b) of the agreement, and that itwould be pleased to hear as to a suitable time and place for a meeting"between the parties."The Employer now contends that it withdrew unequivocally and ina timely manner from the multiemployer group and that its petition foran election was filed in a timely manner, and that a question concerningrepresentation of its employees now exists within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (Ti) of the Act. The Employee-Petitioner in Case No. 21-RD-744 joins the Employer in this position.On the other hand, the Intervenor contends, in principal part, that theabove-described agreement now in issue contains a "typographicalerror" as to the contract's termination date unnoticed by the Union orany union representative or union counsel until the consolidated hear-ing in this matter, and that instead of the date "1965" set forth insectionXVII, the termination date should read "1966." Thereafter,the Intervenor takes the position that the petitions were not timelyinasmuch as there was a valid 2-year multiemployer collective-bargaining agreement in effect at the time the petitions were filed, andthat the agreement constitutes a bar to any election, and the same2-year agreement also renders the Employer's attempted withdrawalfrom the multiemployer unit untimely.In support of its contention that the parties intended a 1966 con-tract termination date rather than a 1965 termination date as appearsin the contract clause, the Intervenor relies on a summary of the agree-ment arrived at by the parties prepared by Max J. Osslo, Intervenor'ssecretary-businessmanager, in letter form dated January 30, 1964,and allegedly mailed to all the fish industry employers involved in thenegotiations. In the letter it appears that the recently negotiated con-tract was to extend for a period of 2 years, but that th econtract was tobe reopened for negotiations on wages only in 1 year. In addition,the Intervenor also relies on certain evidence allegedly showing thatJoseph Busalacchi attended the January 21, 1964, negotiating meet-ing wherein the Intervenor proposed a 2-year contract term as part ofa contract package and wherein the employer representatives agreedto recommend to their principals the Intervenor's contract packageproposal as a basis for settlement.Finally, Intervenor contends, ineffect, that there would be no reason for including section VII (b) ofthe contract, if the termination date appearing in section XVII wasintended by the parties to extend the contract period for 1 year only.The Employer, on the other hand, contends that the Intervenor nowseeks to contradict the plain meaning of the contract itself by relianceon inadmissible parol evidence to modify a contract whole and inte-grated on its face.Moreover, apart from the admissibility of such .UNION FISH COMPANY191evidence, the Respondent further contends that there is no evidencethat the above-described letter of January 30, 1964, was ever mailedto, or received by, the Employer.Affirmatively, the Employer pointsto other evidence in the record showing that : The Intervenor, by itsown admission, prepared the contract for signature by the parties andthe language of the duration clause is clear and unambiguous on itsface; the contract bears the signatures of Intervenor's representativeswho attended or conducted Intervenor's negotiations; Intervenor Rep-resentative Meyer admitted being present at an earlier decertificationhearing in Case No. 21-RD-704 between the same parties wherein theHearing Officer clearly stated, in marking the contract in issue foridentification as an exhibit of the Intervenor, that "the last section ofthe agreement is effective February 3, 1964, and binding on the partiesfor a period ending February 1, 1965"; Intervenor RepresentativeMeyer personally delivered the contract to Thomas Busalacchi forsignature, Meyer and Busalacchi read the contract over, and only thendid both Meyer and Busalacchi sign the contract; Meyer visited theEmployer's premises on several occasions thereafter and never dis-cussed the duration period of the contract or claimed that the contractcontinued until February ' 1966; and even after the Employer gavenotice to the Intervenor under section XVII of its intent to terminatethe contract, Intervenor never notified the Employer that there was atypographical error in section XVII or that the contract was for a2-year period.Finally, the Employer argues that section VII (b) ofthe contract really reinforces section XVII in that when the partieshave failed to give notice of intent to modify or terminate and thecontract is thus continued for another year, it would nevertheless beautomatically open for wage purposes alone effective February 1, 1965.Two objects of the Board's contract bar policies are to afford partiesto collective-bargaining agreements an opportunity to achieve, for areasonable period, industrial stability free from petitions seeking tochange the bargaining relationship, and to provide employees theopportunity to select bargaining representatives at reasonable andpredictable intervals.To properly achieve these objects, in determin-ing whether an existing contract constitutes a bar, the Board looks tothe contract's fixed term or duration,5 because it is this term on the faceof the contract to which employees and outside unions look to predictthe appropriate time for the filing of a representation petition.Thedesired predictability would be lost if reliance were to be placed onfactors other than the fixed term of the contract.Accordingly, the5 SeePacific Coast Association of Pulp and Paper Manufacturers,121 NLRB 990;Benjamin Franklin Paint&Varnish Co.,a Division of United Wallpaper,Inc.,124NLRB 54. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard requires that the term, as well as the adequacy of a contract,must be sufficient on its face, with no resort to parol evidence necessary,before the contract can serve as a bar:6Applying these principles to the facts of the instant case, it is clearthat the contract now in issue cannot serve as a bar as contended bythe Intervenor.The contract on its face clearly sets forth the termi-nation date as "the first day of February, 1965." It was only this dateto which the employees and other interested ,parties could predict withcertainty the appropriate time for the filing of a petition, and indeed,the Employee-Petitioner did in fact rely on this date in filing thedecertification petition herein.For the Board now to rely on parolevidence outside the contract to vary the clear termination date estab-lished in the contract itself would be to destroy those objects of stabilityand predictability which our contract bar policies have long sought toachieve.'Accordingly, and in agreement with the Employer's conten-tions, we find, for the purpose of determining the contract bar issueherein, that the contract termination date was February 1, 1965, thatthe petitions herein were timely filed, and that the contract in questiondoes not bar an election."4.The Petitioners in Cases Nos. 21-RM-1147 and 21-RD-744 con-tend that a single-employer unit is appropriate.The Intervenorasserts that the only appropriate unit is a multiemployer unit and thatthe Employer's withdrawal from the multiemployer unit is untimely.As noted above, on November* 251 1964, more than 60 days and lessthan 90 days prior to the contract's anniversary date, by notice to theIntervenor delivered by certified mail, the Employer advised the Inter-venor that it was withdrawing from the multiemployer group and thatitwould henceforth conduct its labor negotiations for itself.The rec-ord further shows that the Employer also notified, by certified mail,each of the other employers who were parties to the multiemployergroup that it was withdrawing from the multiemployer arrangement8 SeeBenjamin Franklin Paint & Varnish Co., a Division of United Wallpaper, Inc.,supra,and cases cited therein.7 Similarly,Intervenor'smotions to stay proceedings pending decision of an arbitratoron the interpretation of the duration and wage reopening clauses, and other motionsrelating to the receipt of arbitration documents are hereby denied.To grant thesemotions and to subsequently rely on an arbitration award in this matter, as it appearsthe Intervenor would now have us do,in effect would destroy by indirection that stabilityand predictability in the selection of bargaining representative which our contract barrules have been designed to achieve.8Moreover,even were we to consider that evidence introduced by the Intervenor, weare not persuaded that such evidence,in the circumstances presented herein, isclearlysufficient to establish that the Employer or the parties intended a 2-year contract term.Thus, the evidence does not clearly reveal that the letter of January 30, 1964, was mailedto or received by the Employer,and the factthat theIntervenor may have proposed acontract settlement,which included a 2-year term,on January 21, 1964, does not aloneestablishthat at themeeting of January 28,1964, some other agreement was not arrivedat.Finally,as to Intervenor's argument advanced with respect to sectionVII(b), it isjust as reasonable to infer, as the Employer contends,that sectionVII(b)really rein-forces sectionXVI1 of the contract. UNION FISH COMPANY193for future contract negotiations with the Intervenor and that hence=forth the Employer would engage in negotiations only on an individualbasis.We have heretofore rejected Intervenor's contention concerning thetermination date of the contract, and have found that the contract'seffective termination date was February 1, 1965.Accordingly, as theEmployer's notice to each of the employers in the multiemployer groupand its notice to the Intervenor was in writing and was given in atimely fashion with respect to the. termination date of the contractand prior to the commencement of any multiemployer bargaining, andas the Employer exhibited all. unequivocal intention henceforth to con-duct its own labor relations and to abandon permanently the multi-employer unit, we find that the Employer has effectively withdrawnfrom the multiemployer bargaining group.9We find that the following employees of the Employer constitutea unit appropriate for purposes of collective bargaining within Section9(b) of the Act: 10 All salesmen, journeymen fish butchers and theirapprentices, and office workers at the Employer's San Diego, Cali-fornia, fish market, excluding watchmen, guards, professional employ-ees, and supervisors as defined in the Act."5.As the Intervenor claims to represent the Employer's employeesas part of a multiemployer group, we shall place it on the ballot for theelection directed herein, in the single-employer unit.However, thisunit is narrower than that which the Intervenor claims to presentlyrepresent, and during the hearing the Intervenor reserved judgmenton its desire to participate in any election which might be ordered. Inthese circumstances, the Intervenor may withdraw from the election9See, e.g.,Retail Associates,Inc.,120 NLRB 358, 395.The Intervenor'smotion to reopen the record for the receipt of a subsequent addendumto the contracthere in issue is denied.'We have found that the Employer effectivelywithdrew from the multlemployer group in November 1964, and any subsequent agree-ment or contract addendum entered into by the remaining parties in the multiemployergroup is irrelevant.10 Inasmuchas we have found that the Employer effectively withdrew from the multi-employer unit, and as it does not appear that the Intervenor is the currently recognizedbargaining representative for a separate unit of the Employer's employees, we shalldismiss the decertification petition in Case No. 21-RD-744.Goldeen's Inc.,134 NLRB770, 775, and cases cited therein.However, in regard to the RM petition, we shall con-sider the Intervenor's contention that the contract is still in effect and that the Employer'semployees are covered by the contract as a current request for recognition.n Member Brown would find that February 1, 1965, was mistakenly inserted as theterminal date of the contract executed in 1964, and that it was the parties' intention that.the contract run for 2 years to February 1, 1966.He is persuaded of this fact by thetotal impact of testimony and exhibits which show that prior contracts were for 2-yearterms, the Union proposed another 2-year contract during bargaining,a 2-year contractwas actually agreed to, a summary of contract terms which the Union sent to membersof the Association involved immediately after the conclusion of bargaining recites thatthe contract is for 2 years but may be reopened for negotiations in a year, and thecontract's provision for automatic reopening for the purpose of negotiating a wage in-crease as of February 1, 1965, is realistically irreconcilable with a contract terminationdate of February 1, 1965. It accordingly follows, in Member Brown's view, that theRM petition was untimely filed, and for an inappropriate unit, and, like the RD petitionfor an Employer-wide unit, should be dismissed. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDif it so desires, upon such. notice of its desire to the Regional Directorwithin 10 days after the issuance, of this Decision and Direction ofElection.12[The Board dismissed the petition in Case No. 21-RD-744.][Text of Direction of Election omitted from publication.]'SeeVita Food Products,Incorporated Max Block Co.,Inc. (Division of Vita FoodProducts,Incorporated),103 NLRB 495, 497.Metal Assemblies,Inc.andWilburn Cooper.Case No. 7-CA-4794.December 20, 1965DECISION AND ORDEROn September 21, 1965, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, 'as set forth in the attached Trial Examiner's Deci-sion.He further found that. Respondent had not engaged in certainother unfair labor practices alleged in the complaint.Thereafter,Respondent filed exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial,Examiner's Decision and the entire record in this case, including theexceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Orderwith the following modification :Add the following as paragraph2 (b), and reletter the following paragraphs consecutively :["(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement'The TrialExaminerproperly found that the settlementagreementofMarch 3, 1964,may not itself be used to establish union animus.Althoughhis citationof LarranceTank Corporation,94 NLRB 352,is inapposite to this precise issue in the present proceed-ing,we note our modification of that case inNorthern California District Council ofHodcarriers and Common Laborersof America, AFL-CIO, etc. (Joseph Mohamed, Sr.,,anIndividual,d/b/a Joseph's Landscaping Service),154 NLRB 1384.156 NLRB No. 18.